Citation Nr: 1608357	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  14-25 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU).

2.  Entitlement to special monthly compensation at the housebound rate under 38 U.S.C.A. § 1114(s).
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to June 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

Following a March 2015 rating decision, the Veteran is in receipt of a combined 100 percent disability rating, from November 13, 2014.   

In Bradley v. Peake, 22 Vet. App. 280 (2008), the Court, taking a position contrary to the one reached in VAOPGCPREC 6-99, held that, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation. See Bradley, 22 Vet. App. at 280 (holding that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation (SMC) under 38 U.S.C. § 1114(s) by having an "additional" disability of 60 percent or more ("housebound" rate)); see 38 U.S.C.A. § 1114(s) (West 2014). 

In view of the issuance by the Court of its decision in Bradley, which recognized that it was possible for a veteran first to be awarded TDIU based on a single disability and subsequently receive schedular disability ratings for other conditions that would not duplicate in the count of disabilities for special monthly compensation purposes (that is, separate disabilities that could combine for a 60 percent disability rating), in November 2009 the VA General Counsel  partially withdrew VAOPGCPREC 6-99 to the extent it was inconsistent with Bradley.

VA has a "well-established duty" to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley, 22 Vet. App. at 280.  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to special monthly compensation under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. at 294 (finding that special monthly compensation "benefits are to be accorded when a veteran becomes eligible without need for a separate claim").  Indeed, as noted in Bradley, VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC  under 38 U.S.C.A. § 1114(s)  if VA finds the separate disability supports a TDIU independent of the other 100 percent disability rating.  See Id.  

Special monthly compensation is payable at the housebound rate where the veteran has a single service-connected disability rated as 100-percent disabling and, in addition, (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities. 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Subsection 1114(s) requires that a disabled veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute. The Court declared, however, if a veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render him unemployable and thus entitled to a TDIU based on that condition alone.  Buie, 24 Vet. App. at 250.

In this case, the Veteran has not claimed to be permanently housebound.  However, the Board will grant TDIU in the decision herein, based on his multiple underlying disabilities, mainly due to his PTSD.  Additionally, the Veteran's has additional service-connected disability of diabetes mellitus, with peripheral neuropathy of the upper and lower extremities due to peripheral neuropathy, which can be separately and independently ratable at 60 percent.  

As "benefits are to be accorded when a veteran becomes eligible without need for a separate claim" (Bradley, 22 Vet. App. at 294), the Board is remanding the issue of entitlement to special monthly compensation at the housebound rate under 38 U.S.C.A. § 1114(s) to the AOJ for consideration.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA and Veterans Benefits Management System) claims file associated with the appellant's claim.  A review of the documents in such file reveals that some of the documents in such paperless claims file, i.e., VA examinations for service-connected posttraumatic stress disorder (PTSD), coronary artery disease, and diabetes mellitus, are relevant to the issue on appeal and are not duplicative of the evidence in the paper claims file.  However, as the Board is granting this matter, there is no prejudice to the Veteran in the Board proceeding to a decision, at this juncture.


FINDING OF FACT

The Veteran's service-connected disabilities prevent him from securing and following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for the establishment of TDIU due to service-connected disabilities have been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Board is granting in full the TDIU benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

TDIU Claim

The Veteran contends that his service-connected disabilities make him unable to secure and follow substantially gainful employment.  The Veteran is currently service-connected for PTSD (50 percent from February 6, 2009 and 70 percent from November 13, 2014), peripheral neuropathy of the right upper extremity (30 percent), coronary artery disease (30 percent), peripheral neuropathy or the left upper extremity (20 percent), peripheral neuropathy or the left lower extremity (20 percent), peripheral neuropathy or the right lower extremity (20 percent), diabetes mellitus (10 percent from February 6, 2009 and 20 percent from November 13, 2014), and onychomycosis of the great toes, with history of excision of toenails (10 percent disability rating).  

A TDIU is provided where the combined schedular evaluation for service-connected diseases and disabilities is less than total, or 100 percent. 38 C.F.R. § 4.16(a). 

A Veteran will be entitled to a TDIU upon establishing that he is in fact unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  Consideration may be given to his level of education, any special training, and previous work experience in making this determination, but not to his age or impairment from disabilities that are not service connected (i.e., unrelated to his military service).  See 38 C.F.R. §§ 3.341, 4.15, 4.16, 4.19.

To qualify for a total disability rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities - provided there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).

However, even if the ratings for a Veteran's disabilities fail to meet the first two objective bases upon which a permanent and total disability rating for compensation purposes may be established, the Veteran's disabilities may be considered under subjective criteria. If the Veteran is unemployable by reason of his disabilities, occupational background, and other related factors, an extraschedular total rating may also be assigned on the basis of a showing of unemployability, alone. 
See 38 C.F.R. § 4.16(b).

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342   (2000), the United States Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income ."

To receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

In this case, the Veteran meets the minimum schedular criteria for eligibility to be considered for TDIU under the provisions of 38 C.F.R. § 4.16(a).  Under 38 C.F.R. § 4.16(a)(1), for the purposes of meeting the one 60 percent disability requirement, the Veteran has a 70 percent rating for PTSD(from November 13, 2014).  Alternatively, disabilities resulting from common etiology, here diabetes mellitus (rated at 10 percent), and peripheral neuropathy due to diabetes mellitus, to include of the right upper extremity (30 percent), left upper extremity (20 percent), left lower extremity (20 percent), and right lower extremity (20 percent) also meet at least a 60 percent disability rating, combined, equals over a 60 percent disability rating.

However, the evidence must still approximate a finding that the Veteran is unable to pursue a substantially gainful occupation due to the service-connected disabilities. Thus, the issue is whether the evidence is in relative equipoise (i.e., the evidence supporting the claim and the evidence opposing the claim is approximately the same) that the Veteran's service-connected disabilities prevent him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore, 1 Vet. App. at 359. For a Veteran to prevail on a claim for a TDIU, the record must reflect some factor, which takes this case outside the norm.  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In November 2011, the Veteran filed the current claim for a TDIU.  At that time, he reported that he had last worked, as a contractor, in October 2008.  There is some inconsistency in the record as to that report.  For example, in an August 16, 2010 VA medical record, the Veteran reported that following surgery for coronary artery disease, he provided maintenance for his farm several times a month, but led an otherwise sedentary life, which he attributed to neuropathy with consequent foot pain and knee degenerative joint disease.  In an October 26, 2010 VA medical record, the Veteran reported that his company was having legal and financial issues and was in the process of litigation.  In a January 14, 2011 VA medical record, he reported that reported that he had retired form construction business for about a year, and had the financial burden of bankruptcy caused by many clients who did not pay for his services.  In January 2011, the Veteran voluntarily admitted himself for commitment due to increasing nightmares, anxiety about his fiancées terminal cancer, pulling away from people, increasing irritability and anger.  

In July 2011, the Veteran underwent a VA examination for PTSD.  At that time, the Veteran reported that he had been working as a contractor from approximately 2001 to 2004, during which time he broke his neck in a ladder fall.  He then reported running his own construction company, but had increasing difficulty due to his customers sometimes not paying him, which would require expensive services of a lawyer to reclaim money owed to him  He then stated due to that and the poor economy, he basically ended his business and had not worked since 2008.  

In July 2011, the Veteran also underwent a diabetes mellitus VA examination, and reported that he had not had to adjust his activity level based on his diabetes mellitus.  The examiner found mild to moderate peripheral neuropathy of the upper extremities and moderate to severe peripheral neuropathy of the lower extremities.  

In an April 2012 PTSD VA examination, the examiner found that the Veteran had become increasingly avoidant due to anxiety, to the point of being nearly agoraphobic; his functioning had deteriorated.  He had problems with sleep, concentrating, irritability/anger, and hypervigilance.  

In April 2012, a diabetes mellitus VA examiner found that the Veteran's diabetic peripheral neuropathy impacted his ability to work and was unable to work as a construction worker.

In a July 2014 letter, the Veteran's VA psychologist found that the Veteran had a full array of PTSD symptoms and resulting functional impairments.  Following the death of his significant other earlier that year, the provider found that the Veteran had been struggling with grief of loss, but also vacuum of time and effort and loneliness - the Veteran reported a more acute intensification of his symptoms.  Symptoms included intrusive re-experiencing and hyper-arousal, insomnia, nightmares and flashbacks, increased anger/irritability and diminished stress tolerance.  The provider found that PTSD, profound grief over his loss, and ongoing psychosocial stressors (financial/legal problems) had created the most acute manifestation of his PTSD, which more recently had placed the Veteran on a high risk watch list for suicide.  

The VA psychologist noted that while technically competent at his job, the Veteran's irritability and anger, concentration problems, and low stress tolerance (due to anxiety, sleep disturbance, etc.), all affected his interpersonal functioning and hence, his vocational performance.  The psychologist found that those issues combined with his faltering physical health lead to his discontinuing his business in the mid-late 2000s.  The Veteran's more recent full time job was that of caretaker for his significant other until her passing.  The psychologist found that the Veteran's PTSD was severe and that the Veteran was unemployable in a normal competitive work environment as a direct consequence of his PTSD and depressive symptoms.

In a February 2015 heart VA examination, the examiner found that the heart did not impact the Veteran's ability to work.  The examiner found no clinically evident ischemic heart disease at that time.  

In February 2015, the Veteran also received a diabetes mellitus VA examination.  The examiner found that diabetes mellitus and its complications did not affect the Veteran's ability to work.  

In March 2015, the Veteran underwent another PTSD VA examination.  The VA examiner determined that the Veteran had occupational and social impairment with reduced reliability and productivity.  The Veteran had symptoms that included depressed moo, anxiety, suspiciousness, panic attacks, impaired judgment, disturbances of motivation and mood, suicidal ideation, persistent delusions or hallucinations, and neglect of person.  

Based on a review of the relevant evidence discussed above and giving the benefit of the doubt to the Veteran, the Board finds that the competent medical evidence of record supports that the Veteran is precluded from engaging in substantially gainful employment as a result of his service-connected disabilities, to include his PTSD.  

There can be no doubt that further inquiry could be undertaken with a view towards development of the claim.  However, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  The mandate to accord the benefit-of-the-doubt is triggered when the evidence has reached such a stage of balance.  In this matter, the Board is of the opinion that this point has been attained. As such, the Board finds that entitlement to TDIU is warranted.


ORDER

Entitlement to a TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.. 


REMAND

In the decision above, the Board has granted a TDIU.  As noted in the Introduction portion of this decision, the issue of entitlement to special monthly compensation at the housebound rate under 38 U.S.C.A. § 1114(s) has been raised by the record and is part and parcel of the underlying claim of entitlement to a TDIU.  Accordingly, the issue of entitlement to special monthly compensation is remanded to the RO/AMC for consideration. 

Accordingly, the case is REMANDED for the following action:

Please adjudicate the issue of the Veteran's entitlement to special monthly compensation at the housebound rate under 38 U.S.C.A. § 1114(s).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


